Citation Nr: 0328525	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  97-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied service 
connection for PTSD.  A notice of disagreement was received 
in November 1996, a statement of the case was issued in 
December 1996, and a substantive appeal was received in 
December 1996. In February 1997, the veteran testified at a 
hearing at the RO.  It appears that the transcript of the 
February 1997 hearing has been lost.  In a November 1997 
letter, the RO notified the veteran that this transcript had 
been lost and advised him that he could request another 
hearing.  In April 2000, the veteran testified at another 
hearing at the RO.  In January 2002, the veteran testified at 
a Board videoconference hearing. 

In April 2002, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2003, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion in February 2003, vacating and 
remanding the case to the Board.


REMAND

In January 2003, the joint motion vacated and remanded the 
case to the Board for notice under the Veterans Claims 
Assistance Act of 2000 in light of the Court's decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002.  In addition, 
the joint motion requested the Board to obtain Morning 
Reports for a three-month period in regards to the alleged 
shooting of a Vietnamese woman during the Vietnam War.      

In the past, under 38 C.F.R. § 19.9(a)(2) (2002), the Board 
could have undertaken this development itself.  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), 38 C.F.R. § 19.9(a)(2) was 
invalidated.  Appropriate action at the RO level is therefore 
required for this reason.   
Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002) and the joint 
motion of January 2003.  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  As instructed by the joint motion of 
January 2003, the RO should attempt to 
obtain Morning Reports for the three-
month period of the veteran's Vietnam 
service.  The request should include the 
relevant unit designations at the company 
and battalion levels.  Reference can be 
made to the December 1998 report of the 
Center for Research of Unit Records 
(CRUR), the joint motion, and the 
veteran's service personnel records 
within the claims folder.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




